            Case 1:20-cr-00188-JSR Document 35 Filed 05/14/20 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,                             )

                                                      )

              vs.                                     )   Case No.: 20-cr-188 (JSR)

HAMID AKHAVAN AND RUBEN WEIGAND,                      )

                     Defendants.                      )


        NOTICE OF DEFENDANT RUBEN WEIGAND’S MOTION FOR A BILL OF
                              PARTICULARS

       PLEASE TAKE NOTICE that the undersigned counsel, on behalf of defendant Ruben Weigand,

move this Court for an order, pursuant to Federal Rule of Criminal Procedure 7(f), directing the

Government to provide a bill of particulars as set forth in the enclosed Memorandum of Law.

Dated: New York, New York                     Respectfully submitted,
       May 14, 2020
                                              DECHERT LLP

                                              By: /s/ Michael J. Gilbert
                                              Andrew J. Levander
                                              Michael J. Gilbert
                                              Shriram Harid
                                              Three Bryant Park
                                              1095 Avenue of the Americas
                                              New York, New York 10036-6797
                                              Andrew.levander@dechert.com
                                              Michael.gilbert@dechert.com
                                              Shriram.harid@dechert.com

                                              Michael H. Artan
                                              Michael H. Artan, Lawyer, A Professional
                                              Corporation
                                              1 Wilshire Boulevard, Suite 2200
                                              Los Angeles, CA 90071
                                              michaelartan@yahoo.com

                                              Attorneys for Defendant
                                              Ruben Weigand
             Case 1:20-cr-00188-JSR Document 35 Filed 05/14/20 Page 2 of 2


                                    CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on the 14th day of May, 2020, I electronically filed this

Memorandum of Law in Support of Defendant Ruben Weigand’s Motion for a Bill of Particulars,

along with the accompanying Notice of Motion, using the CM/ECF system, which automatically sends

notice and a copy of the filing to all counsel of record.



                                               /s/ Michael J. Gilbert
                                               Michael J. Gilbert

                                               Attorney for Defendant Ruben Weigand




                                                     2
